Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 29, 2020

The Court of Appeals hereby passes the following order:

A20A0955. TYRUS HARRIS v. UNIVERSITY OF GEORGIA.

      Tyrus Harris filed suit against the University of Georgia. On October 2, 2019,
the trial court entered an order dismissing the action. Harris filed a motion for
reconsideration from this ruling, which the trial court denied on November 8, 2019.
Harris filed a notice of appeal on December 2, 2019. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction upon an appellate court.” Perlman v.
Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation omitted).
Here, Harris had a right to appeal directly the trial court’s October 2, 2019 dismissal
order. Instead of filing a timely notice of appeal from this ruling, Harris filed a motion
for reconsideration. However, the denial of a motion for reconsideration is not
directly appealable, and the filing of such a motion does not extend the time for filing
an appeal. Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000); Savage v.
Newsome, 173 Ga. App. 271, 271-272 (326 SE2d 5) (1985).
      Because Harris did not file a timely notice of appeal from the trial court’s
October 2, 2019 order, this appeal is hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          01/29/2020
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.